Citation Nr: 0929951	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  07-27 805A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than June 27, 2004 
for the award of service connection for tinnitus.     


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1966 to May 
1968.  The Veteran was awarded a Vietnam service Medal, 
Combat Infantryman's Badge, and a Purple Heart. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 2005 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which granted entitlement to service 
connection for tinnitus and assigned a 10 percent rating from 
June 27, 2004.   

By correspondence dated in December 2003, the Veteran was 
told that an overpayment in the amount of $1,881 had been 
created.  He was also apprised of his due process rights.  In 
response, the Veteran filed a notice of disagreement in March 
2004 and indicated a willingness to submit additional 
documentation to resolve the matter.  The record thereafter 
contains correspondence dated from 2004 to 2006 between the 
Veteran and VA regarding the Veteran's dependents.  It is 
unclear if the 2003 overpayment matter has been resolved 
however.  Thus, this matter is referred to the RO for any 
clarification or action deemed appropriate.


FINDINGS OF FACT

1.  On June 27, 2004, the Veteran's application for 
entitlement to service connection for tinnitus was received 
at the RO. 

2.  In a February 2005 rating decision, the RO granted 
service connection for tinnitus and assigned a 10 percent 
rating from June 27, 2004.  

3.  From June 1, 1968 to June 27, 2004, there was no pending 
formal or informal claim showing an intent to apply for 
service connection for tinnitus.  


CONCLUSION OF LAW

The criteria for an effective date for the award of service 
connection for tinnitus prior to June 27,2004, have not been 
met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.400 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations

Generally, the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for increase, of compensation, dependency and 
indemnity compensation, or pension, shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Under 38 U.S.C.A. § 5110(b)(1) and 38 C.F.R. § 
3.400(b)(2)(i), the effective date for a grant of direct 
service connection will be the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service.  
Otherwise, the effective date is the date of receipt of 
claim, or date entitlement arose, whichever is later.  Under 
38 C.F.R. § 3.400(b)(2)(ii), the effective date for 
presumptive service connection will be the date entitlement 
arose, if a claim is received within one year after 
separation from active service.  Otherwise, the effective 
date will be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2).

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).  "Date of receipt" generally 
means the date on which a claim, information or evidence was 
received by VA.  38 C.F.R. § 3.1(r).  An informal claim is 
any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155(a).

VA is required to look to all communications from the 
appellant which may be interpreted as applications or claims, 
formal and informal, for benefits.  In particular, VA is 
required to identify and act on informal claims for benefits.  
38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); See 
Servello v. Derwinski, 3 Vet. App. 196 (1992).  All that is 
required is that the communication indicates an intent to 
apply for one or more benefits under the laws administered by 
the Department, and identify the benefits sought.  Rodriguez 
v. West, 189 F.3d 1351 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the Veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  "A [V]eteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that the effective date for the award of 
service connection for tinnitus should be September 27, 1967, 
when he was injured in an explosion in Vietnam.  The Veteran 
stated that he had a right tympanoplasty in January 1968 and 
an ENT consultation showed minimal hearing loss.  The Veteran 
contends that his hearing loss and tinnitus are directly 
related to the trauma he sustained on September 27, 1967.  
See the Veteran's statement dated in February 2006.  The 
Veteran also stated that when he filed a claim in April 1968, 
he wrote on the application "see clinical records."  The 
Veteran and his representative noted that the clinical 
records showed a right tympanoplasty.  The Veteran contends 
that he underwent a VA audiometric examination in 1972 and he 
mentioned the humming and noise in his ears but the examiner 
did not note this on the report.  The Veteran argues that 
this should have been considered to be an inferred claim for 
service connection for tinnitus.  The Veteran also stated 
that service connection for hearing loss was granted and was 
rated as 10 percent disabling.  The Veteran stated that when 
the 10 percent rating was assigned to his hearing loss of the 
right ear, he believed that the rating included the tinnitus 
and he did not know before 2004 that tinnitus and hearing 
loss were two separate disorders.  See the Veteran's 
testimony before the Board in May 2009.    

In a February 2005 rating decision, the RO granted 
entitlement to service connection for tinnitus and assigned a 
10 percent disability evaluation effective from June 27, 
2004.  The RO found that the date of receipt of the Veteran's 
claim for this benefit was June 27, 2004.  

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a 
grant of direct service connection will be the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service.  Otherwise, the effective date is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  In the present case, the evidence of record shows 
that the date of receipt of the claim for service connection 
for tinnitus was June 27, 2004.  An earlier effective date is 
not warranted under 38 C.F.R. § 3.400(b)(2)(i) since the 
claim was not received within one year after separation from 
service.  

As noted above, the Veteran alleges that an effective date of 
1967 is appropriate since this is when the explosion in 
service caused the tinnitus.  He also argues that VA should 
have inferred a claim for service connection at the time of 
separation since the Medical Board report shows that the 
Veteran had a right tympanoplasty in January 1968 and an ENT 
consultation showed minimal hearing loss.  He also argues 
that when he was examined in 1972, he told the examiner he 
had tinnitus.  He asserts that this should be construed as a 
claim for service connection.  

The first indication in the claims folder of an intent to 
file a claim for benefits for tinnitus was in the statement 
by the Veteran which was received on June 27, 2004.  Service 
connection for tinnitus was subsequently established, 
effective from June 27, 2004, the date of receipt of the 
claim.  

Despite the Veteran's contentions that the effective date 
should be from 1967, the date of the trauma he sustained in 
service or in 1972, the date that the Veteran claims he 
reported the tinnitus to a VA examiner, there is no evidence 
of record that the Veteran filed a claim for service 
connection for tinnitus at any time before June 27, 2004.  

The Board emphasizes that a veteran is required to file a 
claim to obtain benefits and that, at a minimum, the veteran 
must identify the benefit sought in such a claim.  See 
38 C.F.R. §§ 3.1(p), 3.151, 3.155; see also Kessel v. West, 
13, Vet. App. 9, (1999).  Any communication or action 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a veteran or his 
representative, may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  VA is 
required to identify and act on informal claims for benefits.  
38 C.F.R. § 3.155(a); see Servello v. Derwinski, 
3 Vet. App. 196, 198-200 (1992).

The Board reviewed all communications in the claims file to 
determine whether the Veteran had filed an earlier informal 
or formal claim for service connection for tinnitus.  The 
Board finds that there is no evidence of an earlier claim for 
service connection for tinnitus.  The Veteran filed two 
formal applications for compensation benefits in 1968.  The 
first application was filed in April 1968 and in box 6, 
Nature of the sickness, diseases, or injuries for which the 
claim is made and the date each began, the Veteran wrote 
"see clinical records."  The Veteran was presumably 
referring to his service treatment records including the 
Medical Board report.  The Medical Board report and 
supporting medical evidence do not show complaints, treatment 
or diagnosis of tinnitus.  The February 1968 medical board 
report does note that the Veteran underwent a right 
tympanoplasty in January 1968 and ENT evaluation revealed 
minimal hearing defect which was noted to "not be considered 
to be disabling or one that merited any profile."  The Board 
finds that the April 1998 formal application for compensation 
benefits can not be considered to be a claim for service 
connection for tinnitus since the Veteran did not identify 
tinnitus in the claim.  The notation "see clinical records" 
is not sufficient to identify that tinnitus was a benefit 
that was sought by the Veteran since the clinical records did 
not identify tinnitus at that time.  

The record shows that the Veteran also filed a formal 
application for service connection for compensation benefits 
in July 1968.  In this application, the Veteran identified 
"amputation of left foot as the benefit sought."  There is 
no evidence in this application that the Veteran was seeking 
benefits for tinnitus.  Thus, the July 1968 application can 
not be construed as a formal claim for service connection for 
tinnitus.   

From May 1968 to June 27, 2004, the Veteran submitted various 
applications and statements to VA.  He submitted applications 
for automobile or other conveyance and adaptive equipment in 
March 1971, November 1985, December 1985, July 1995, and 
December 1999.  He submitted forms for election of 
compensation and pension in lieu of retired pay in November 
1968, January 1992, and March 1992.  The Veteran submitted 
various documents, forms and applications regarding 
declaration of dependents and martial status, and school 
attendance reports and certifications in February 1978, July 
1979, May 1983, November 1984, February 1986, July 1991, 
March 1998, January 2001, April 2001, September 2001, July 
2002, April 2003, and November 2003.  The Veteran filed a 
statement concerning his applications for automobile 
equipment in February 1972 and a statement regarding his 
dependents and school attendance in March 2004.  These 
applications, forms, and statements can not be considered to 
be claims for service connection for tinnitus because the 
Veteran did not identify tinnitus in these applications or 
express an intent to file a claim for benefits for tinnitus.  
The Board emphasizes that a veteran is required to file a 
claim to obtain benefits and that, at a minimum, the veteran 
must identify the benefit sought in such a claim.  See 
38 C.F.R. §§ 3.151, 3.155; see also Kessel v. West, 13 Vet. 
App. 9 (1999).  
 
As noted above, the Veteran asserts that the audiometric 
evaluation in 1972 should be construed as a claim for service 
connection for tinnitus, since at that time, he had tinnitus 
and did not know he could file separate claims for tinnitus 
in addition to hearing loss.  He also contends that he told 
the VA examiner who conducted the 1972 VA audiometric 
examination that he had tinnitus but the examiner neglected 
to write this in the examination report.  

The Board finds that the 1972 VA audiometric examination 
report can not be construed as informal claim for service 
connection for tinnitus.  The Board notes that a claim for an 
increased rating for hearing loss is not of record and it 
appears that VA had ordered evaluation of the Veteran's 
hearing loss in 1972.  As noted above, a formal or informal 
claim must identify the benefit sought and show an intent on 
the part of the Veteran to seek those benefits.  See 
38 C.F.R. §§ 3.151, 3.155; see also Kessel v. West, 13 Vet. 
App. 9 (1999).  The 1972 VA examination report does not show 
an intent on the part of the Veteran to seek benefits for 
tinnitus.  Further, the report does not identify or diagnose 
tinnitus.  The Court of Appeals for Veterans Claims (Court) 
has held that "before a VARO or the BVA can adjudicate an 
original claim for benefits, the claimant must submit a 
written document identifying the benefit and expressing some 
intent to seek it."  Brannon v. West, 12 Vet. App. 32 
(1998).  VA is not required to anticipate a claim for a 
particular benefit where no intention to raise has been 
expressed by a claimant.  Brannon, supra.   

The Board emphasizes that a veteran is required to file a 
claim to obtain benefits and that, at a minimum, the veteran 
must identify the benefit sought in such a claim.  See 
38 C.F.R. §§ 3.151, 3.155; see also Kessel v. West, 13 Vet. 
App. 9 (1999).  Medical evidence alone without an intent to 
apply for benefits does not establish a claim.  See Kessel v. 
West, 13 Vet. App. 9 (1999).  In Kessel, the appellant 
submitted medical evidence in conjunction with another claim, 
in which a physician medically related the appellant's 
unequal pupil size to an injury in service.  Id. at 22.  The 
appellant argued that the Board should have adjudicated a 
claim for service connection for unequal pupil size.  Id.  
However, the Court found that this medical evidence alone 
without an intent on the part of the appellant to file for 
benefits for unequal pupil size, was not sufficient evidence 
of an informal claim.  Id. at 22-23.  The Court indicated 
that examination or hospitalization records may be considered 
informal claims if there is first a prior allowance or 
disallowance of a former claim and cited to 38 C.F.R. § 
3.157(b) and Crawford v. Brown, 5 Vet. App. 33 (1993).  Id. 
at 23.  

In the present case, in 1972, there had not been a prior 
allowance or disallowance of a claim for service connection 
for tinnitus and therefore, any examination reports by VA or 
the service department could not be accepted as an informal 
claim.  The mere presence of medical evidence does not 
establish intent on the part of the veteran to seek service 
connection for a condition.  See Brannon v. West, 12 Vet. 
App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 
(1999) (where appellant had not been granted service 
connection, mere receipt of medical records could not be 
construed as informal claim).  Merely seeking treatment, does 
not establish a claim, to include an informal claim, for 
compensation.  Thus, the 1972 VA examination report in and of 
itself can not be considered to be a claim for service 
connection for tinnitus.  

The Veteran also argues that he was not aware until 2004 that 
he was able to file a separate claim for service for tinnitus 
in additional to the claim for hearing loss.  He asserts that 
VA should have informed him that a claim for service 
connection for tinnitus was separate from a claim for service 
connection for hearing loss.  The Veteran appears to be 
raising an argument couched in equity, in that he contends 
that he should have been told by VA in 1972 that he could 
file a claim for service connection for tinnitus.  The Board 
is sympathetic to the Veteran's assertions; however, the 
Board is bound by the law and is without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 
(West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  The Board has decided this case based on its 
application of this law to the pertinent facts.  For reasons 
stated above, the Board finds that an effective date prior to 
June 27, 2004 for the grant of service connection for 
tinnitus is not available as a matter of law.  The benefit 
sought on appeal is accordingly denied.  The Board is 
sympathetic to the Veteran's assertions; however, the 
governing law and regulations are clear and specific, and the 
Board is bound by them and there is no legal basis to assign 
an earlier effective date.  38 U.S.C.A. § 7104(c) (West 
2002); 38 C.F.R. § 20.101(a) (2008).

The Board finds that nowhere in the record is there any 
formal or informal claims for service connection for tinnitus 
before the Veteran submitted the June 27, 2004 statement 
requesting compensation for tinnitus.  Although VA is 
required to address all claims reasonably raised by a liberal 
reading of the record, the Board finds that there was no 
basis upon which to infer a claim of entitlement to service 
connection for tinnitus prior to June 27, 2004, as the record 
demonstrates no intent on the part of the Veteran to file a 
claim for benefits for tinnitus before June 27, 2004.  The 
record in this case simply does not show that the Veteran had 
filed an earlier claim for service connection for tinnitus.  
The effective date of the grant of service connection for 
tinnitus therefore cannot be earlier than June 27, 2004.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

In conclusion, the evidence establishes that the effective 
date for the award of service connection for tinnitus can not 
be earlier than the date of receipt of the application for 
service connection which is June 27, 2004.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  Accordingly, the Board finds that 
the preponderance of the evidence is against the assignment 
of an effective date prior to June 27, 2004, for the award of 
service connection for tinnitus, and the appeal is denied.  
Since the preponderance of the evidence is against the claim 
for an earlier effective date, the benefit of the doubt 
doctrine is not for application with regard to this claim.  
VCAA; Gilbert, 1 Vet. App. 49.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  
 
The RO provided the Veteran with proper VCAA notice in 
November 2004, March 2006, and May 2006.  The letters 
notified the Veteran of what information and evidence must be 
submitted to substantiate the claim for service connection, 
as well as what information and evidence must be provided by 
the Veteran and what information and evidence would be 
obtained by VA.  He was also told to inform VA of any 
additional information or evidence that VA should have, and 
was told to submit evidence in support of his claim to the 
RO.  The content of the letter complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The March 2006 and May 
2006 letters provided the Veteran with notice of the laws 
regarding degrees of disability or effective dates and the 
claim for an earlier effective date was readjudicated in the 
August 2007 Statement of the Case.  Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006). 

While the Dingess notice was not provided prior to the 
initial adjudication, the Veteran has had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process and the claim was 
readjudicated in August 2007.  The Veteran has not alleged 
any prejudice as a result of the untimely notification, nor 
has any been shown.  The issue on appeal is entitlement to an 
earlier effective date.  It is also clear from the Veteran's 
arguments that he has actual knowledge as to how an effective 
date is assigned.  See the Veteran's statements dated in 
February 2006 and September 2007 and his testimony at a 
hearing before the Board in May 2009.  The Veteran has 
received all essential notice, has had a meaningful 
opportunity to participate in the development of his claim, 
and is not prejudiced by any technical notice deficiency 
along the way.  

The Board finds that the duty to assist has been met.  There 
is no identified relevant evidence that has not been 
accounted for.  The evidence needed to decide the appeal 
associated with the claims folder.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim for an earlier effective 
date.  Hence, no further notice or assistance to the Veteran 
is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 


ORDER

Entitlement to an effective date earlier than June 27, 2004 
for the award of service connection for tinnitus is not 
warranted, and the appeal is denied.     



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


